DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,777,515. Although the claims at issue are not identical, they are not patentably distinct from each other because both method comprise substantially the same elements. For example, Claim 1 functions performed by the steps of the instant application are the same and obvious as the steps of claim 1 of the U.S. Patent No. 10,777,515. The method of  accessing a portable aggregated social graph associated with a user, the portable aggregated social graph including a plurality of focal group members from disparate social networks, the plurality of focal group members organized into one or more focal groupsof the limitation of US Patent No. 10,777,515 having limitations providing access to information associated with the at least one focal group member of the focal group of the portable aggregated social graph, the at least one focal group member having at least one association with the user; displaying with the content a visual element representative of the at least one focal group member; and adaptively updating a level of affinity between the user and the at least one focal group member based at least in part on the selecting of the at least one focal group member.
The difference is the claims US Patent No. 10,777,515 having the limitations selecting at least one focal group member of the plurality of focal group members based on the content and information associated with the plurality of focal group members, the at least one member associated with a focal group of the one or more focal groups which further defines the claimed limitation of the instant application for further clarification. It would have been obvious to read the broader limitation of the instant application 16/989,024 into the narrower limitation of the U.S. Patent No. 10,771,515 as the broader limitations can encompass more than the narrower limitations and are anticipated. As of claims 1 and 16 of the instant application, they have similar limitations and are anticipatory by claim 1 of the U.S. Patent No. 10,771,515.

Instant Application No. 16/989,024.
Claim 1.  A method, comprising:
accessing a portable aggregated social graph associated with a user, the portable aggregated social graph including a plurality of focal group members from disparate social networks, the plurality of focal group members organized into one or more focal groups;
recognizing content associated with an interface presented via a computing device; 
providing access to information associated with at least one focal group member of the focal group of the portable aggregated social graph, the at least one focal group member having at least one association with the user; displaying with the content a visual element representative of the at least one focal group member; and 
adaptively updating a level of affinity between the user and the at least one focal group member based at least in part on the selecting of the at least one focal group member.

US Patent No. 10,771,515.
Claim 1.  A method, comprising: 
accessing a portable aggregated social graph associated with a user, the portable aggregated social graph including a plurality of focal group members from disparate social networks, the plurality of focal group members organized into one or more focal groups;    recognizing content associated with an interface presented via a computing device; 
selecting at least one focal group member of the plurality of focal group members based on the content and information associated with the plurality of focal group members, the at least one member associated with a focal group of the one or more focal groups; providing access to information associated with the at least one focal group member of the focal group of the portable aggregated social graph, the at least one focal group member having at least one association with the user; 
displaying with the content a visual element representative of the at least one focal group member; and 
adaptively updating a level of affinity between the user and the at least one focal group member based at least in part on the selecting of the at least one focal group member.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rogers et al. (US Patent Application Publication No. 2009/0164641) in view of Gross (US Patent Application Publication No. 2008/0077574).
	Regarding claim 1, Rogers discloses a method, comprising [see abstract; user-specific media profile data can be made available to third parties]: accessing a portable aggregated social graph associated with a user, the portable aggregated social graph including a plurality of focal group members from disparate social networks, the plurality of focal group members organized into one or more focal groups [see paras 0009, 0029; monitoring browser interpretable documents viewed by the user to determine when such documents comprise a playlist; and allowing the user to store the playlist as part of the aggregated information; which allows to collate posts and updates from many different social media feeds];
recognizing content associated with an interface presented via a computing device [see paras 0004, 0006; identify content that is likely to be of interest to the user and to allow the user to access the identified content];
selecting at least one focal group member of the plurality of focal group members based on the content and information associated with the plurality of focal group members, the at least one member associated with a focal group of the one or more focal groups [see paras 0037, 0058; Media identification and transmission module may use media profile as a basis for selecting and/or generating content for the user, and profile publication module may use media profile as a basis for publishing information from media profile to users and selects ads to serve based on algorithms meant to direct to the user those advertisements which are most relevant to the user. The ad server functionality may be augmented to select media or other content which is most relevant, or likely to be of interest, to the user]; 
providing access to information associated with  at least one focal group member of the focal group of the portable aggregated social graph, the at least one focal group member having at least one association with the user [see paras 0008; aggregating the collected media consumption information and the monitored media consumption information; transmitting the aggregated media consumption information to a server; receiving from the server media recommendations based on the aggregated media consumption information; and, displaying the media recommendations to the user]; however, Roger fails to explicitly teach displaying with the content a visual element representative of the at least one focal group member; and adaptively updating a level of affinity between the user and the at least one focal group member based at least in part on the selecting of the at least one focal group member . 
	Gross discloses displaying with the content a visual element representative of the at least one focal group member [see para 0012; applications an e-commerce site includes social networking features whereby members link to each other explicitly as part of groups. In sites operated by Myspace, or Netflix, members can designate other members explicitly with the label friends]; and adaptively updating a level of affinity between the user and the at least one focal group member based at least in part on the selecting of the at least one focal group member [see paras 0030, 0037, 0039; the system can even provide suggestions to specific members so that they send invitations to other members predicted to be good candidates for friends within the community; monitoring group behavior and treating any such collection of individuals as a single entity for item/rating purposes. This aggregation can be used to recommend higher order logical groupings of individuals, particularly in social networking applications, to enhance the user experience]. 
It would have been obvious to one of ordinary skill in the art, having the teachings of Rogers and Gross before him at the time the invention was made, to modify user specific media profile data of Rogers to include interests and creating recommendation items, as taught by Gross. One would have been motivated to make such a combination in order to capable of building a social network include many individuals that can interact with other and updated as personal information change over the Internet and commonly associated individuals can provide an internet user that is a web browsing with additional intelligence.



Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After a thorough search, and in light of the prior art of record, claim 16 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:   
The best prior arts, Rogers et al. (US Patent Application Publication No. 2009/0164641) in view of Gross (US Patent Application Publication No. 2008/0077574) combination fail to disclose or suggest one or more of the features of the independent claim 16.
In summary, Rogers discloses allowing the user to store the playlist as part of the aggregated information; which allows to collate posts and updates from many different social media feeds.
Gross teaches applications an e-commerce site includes social networking features whereby members link to each other explicitly as part of groups. In sites operated by Myspace, or Netflix, members can designate other members explicitly with the label friends.
None of the prior arts of record alone or in any reasonable combination, disclose the claimed invention as recites in the independent claim 16.
Specifically, the prior art fail to teach a method, comprising: accessing a portable aggregated social graph associated with a user, the portable aggregated social graph including a plurality of focal group members from disparate social networks, the plurality of focal group members organized into one or more focal groups; recognizing content associated with an interface presented via a computing device; providing access to information associated with the at least one focal group member of the focal group of the portable aggregated social graph, the at least one focal group member having at least one association with the user; displaying with the content a visual element representative of the at least one focal group member; adaptively updating a level of affinity between the user and the at least one focal group member based at least in part on the selecting of the at least one focal group member; receiving a selection of the visual element; and displaying a visual representation of a relationship between the user and the at least one focal group member, the visual representation representing a relative strength of a relationship between the user and the at least one focal group member. The recited limitations, in conjunction with all the features of the independent and dependent claims are not taught nor suggested by the prior arts of record.
Claims 17-20 are also allowed as being directly or indirectly dependent of the allowed independent claims. 
Accordingly, the scope of the invention has been sufficiently narrowed to bring the claims into compliance with novelty and non-obviousness requirement of the Patent Act.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892). 
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO H NGUYEN whose telephone number is (571)272-4053.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-2169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAO H NGUYEN/Primary Examiner, Art Unit 2171